UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-7971


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DERRICK ANTRON MUSE, a/k/a D,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:05-cr-00502-REP-1)


Submitted:    January 7, 2009                 Decided:   January 14, 2009


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derrick Antron Muse, Appellant Pro Se. Sara Elizabeth Chase,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derrick    Antron    Muse    seeks    to       appeal   the    district

court’s    order   granting     his   motion   for     reduction      of   sentence

under 18 U.S.C. § 3582 (2006).           In criminal cases, the defendant

must file the notice of appeal within ten days after the entry

of judgment.       Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding    is   criminal     in    nature   and     ten-day      appeal   period

applies).     With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                     Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

            The    district   court     entered      its    order    granting    the

motion for reduction of sentence on June 27, 2008.                     The notice

of appeal was filed on August 22, 2008. *              Because Muse failed to

file a timely notice of appeal or to obtain an extension of the

appeal period, we dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           DISMISSED

     *
         See Houston v. Lack, 487 U.S. 266, 276 (1988).



                                        2